DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006233054A to Tanaka et al.  For the purposes of examination, citations for Tanaka et al. are taken from the machine translation of the document obtained from the European Patent Office.
Regarding Claim 1.  Tanaka teaches a foam obtained from a urethane-group containing prepolymer (Paragraph 0031), i.e. a polyurethane foam.  The foam is specifically prepared from a polyol, catalyst, a surfactant/foam stabilizer, and a foaming agent such as water (Paragraphs 0001, 0027, 0052, 0055, and 0058).  The foam is further prepared with a compatibilizing agent that is the condensation reaction product of sodium naphthalenesulfonic acid and formalin (Paragraph 0052), as well as a polyisocyanate component (Paragraph 0001).
The polyisocyanate component contains a diphenylmethane diisocyanate (MDI) component in an amount of up to 80 mass percent of the composition (Paragraph 0024).  The total amount of 2,2’-MDI and 2,4’-MDI isomers constitutes from 5 to 60 mass percent of the MDI component (Paragraph 0023).  With respect to the total content of MDI in the polyisocyanate component, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide an amount of MDI at the upper end of the range disclosed by Tanaka et al., 
Tanaka et al. does not expressly characterize the foam produced as flexible. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Tanaka et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a flexible polyurethane foam, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 10.  Tanaka et al. teaches the flexible polyurethane foam of Claim 1.  As indicated in the rejection of Claim 1 above, the polyisocyanate component In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05)  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the total quantity of MDI in the isocyanate component, as well as the combined proportion of the 2,2’- and 2,4’-isomers in the MDI component of Tanaka et al.  The motivation would have been that Tanaka et al. already teaches adjusting the overall quantity of MDI for the purposes of balancing workability and solidification at low temperatures (Paragraph 0025) and adjusting the proportion of the  2,2’- and 2,4’-isomers for the purposes of avoiding solidification, enhancing compatibility with the silicate aqueous solution and glycol component, and maximizing strength in the final foam product (Paragraph 0023).  
Regarding Claim 11.  Tanaka et al. teaches the flexible polyurethane foam of Claim 1 but is silent regarding the apparent density of the foam and the 25% compression hardness of a test piece of the foam provided with a skin.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not 2, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 12.  Tanaka et al. teaches the flexible polyurethane foam of Claim1 but is silent its coefficient of hysteresis loss and wet heat compression strain.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Tanaka et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a flexible polyurethane foam having  values in the instantly claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.
Regarding Claim 13.  Terheiden et al. teaches a method for producing a flexible polyurethane foam by reacting the polyol composition of Claim 1 with a polyisocyanate (Paragraphs 0081 – 0084; Tables 2 and 4).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006233054A to Tanaka et al., as applied to Claim 1 above, and further in view of US 4,124,518 to Stone et al.
Regarding Claims 7 and 8.  Tanaka et al. teaches the polyurethane foam of Claim 1 but does not expressly teach the polyol component further comprise an alicyclic or aromatic glycol.  However, Stone et al. teaches the concept of providing 1,4-cyclohexanedimethanol in a polyol composition for a polyurethane foam in an amount .

Claims 13 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006233054A to Tanaka et al.  For the purposes of examination, citations for Tanaka et al. are taken from the machine translation of the document obtained from the European Patent Office.
Regarding Claims 13, 15, and 16.  Tanaka teaches a method for producing a foam obtained from a urethane-group containing prepolymer (Paragraph 0031), i.e. a polyurethane foam.  The foam is prepared by reacting a polyol; catalyst; a surfactant/foam stabilizer; a foaming agent such as water; a compatibilizing agent is the condensation reaction product of sodium naphthalenesulfonic acid and formalin; and a polyisocyanate component (Paragraphs 0001, 0027, 0052, 0055, and 0058).
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide an amount of MDI at the upper end of the range disclosed by Tanaka et al., which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that greater amounts of MDI would enhance workability the polyisocyanate composition by lowering its viscosity (Tanaka et al.: Paragraph 0025).
Tanaka et al. does not expressly characterize the foam produced as flexible and is silent regarding its density, 25% compression hardness value, coefficient of hysteresis loss and wet heat compression strain.  However, Tanaka et al., when modified in the manner proposed above, teaches a process employing all of the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam having the instantly claimed features, would implicitly be achieved by a process employing all of the claimed ingredients in the claimed amounts.  See In Re Spada, 911, 
Regarding Claim 14.  Tanaka et al. teaches the process of Claim 13.  As indicated in the rejection of Claim 13 above, the polyisocyanate component contains a diphenylmethane diisocyanate (MDI) component in an amount of up to 80 mass percent of the composition (Paragraph 0024).  The total amount of 2,2’-MDI and 2,4’-MDI isomers constitutes from 5 to 60 mass percent of the MDI component (Paragraph 0023).  It is the Office’s position that experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05)  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the total quantity of MDI in the isocyanate component, as well as the combined proportion of the 2,2’- and 2,4’-isomers in the MDI component of Tanaka et al.  The motivation would have been that Tanaka et al. already teaches adjusting the overall quantity of MDI for the purposes of balancing workability and solidification at low temperatures .  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach a flexible polyurethane foam in which a compatibilizing agent that is a sodium salt of naphthalenesulfonic acid formalin condensate is included in an amount of 0.1 to 5 mass% with respect to the polyol component.  The closest prior art corresponds to JP2006233054A to Tanaka et al., which does teach the use of such a compatibilizing agent in the preparation of a polyurethane foam.  However, Tanaka et al. does not disclose the amount of compatibilizing agent relative to polyol but instead relative to the silicate aqueous solution (B) which is used to prepare the foam.  Tanaka et al. does teach the mass mixing ratio of (A) the prepolymer obtained from the polyisocyanate and polyol relative to (B) the aqueous silicate solution is 0.7:1 – 1:3.  However, the prepolymer itself will only contain a very .

Response to Arguments
The outstanding rejections under 35 U.S.C. 103 in view of US 2008/0171831 to Kashiwazaki et al. have been withdrawn.  Upon further consideration of the reference, it is noted that Kashiwazaki et al. does not set forth the naphthalenesulfonic acid/formalin condensate is a sodium salt, as is required by the independent claims.  Many of applicant’s arguments filed January 28, 2022 are hereby moot in light of the withdrawal of these rejections.  However, applicant’s arguments regarding unexpected results obtained from the isocyanate component set forth in instant Claims 10 and 14 is still relevant to the new grounds of rejection set forth under 35 U.S.C. 103 and thus is responded to as follows.
It has been held that the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) The Office respectfully submits that the relied upon data does not appear to be commensurate in scope with arguendo the isomer content for Isocyanate 1 does correspond the combined weight percentage of 2,2’- and 2,4’-MDI, this one particular composition does not provide a representative showing of the isocyanates encompassed by the claimed invention in which remaining 25 mass% of the isocyanate component may be any other compound(s).
The Office has consequently set forth the position that the isocyanate component now set forth in instant Claims 10 and 14 is rendered obvious by newly discovered Tanaka et al. for the reasons detailed in the corresponding rejections under 35 U.S.C. 103 above.


 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764